UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6496


ROBERT FLETCHER HERBERT,

                Plaintiff - Appellant,

          v.

BENJAMIN F. TREASTER; DARYL SCOTT BARBER,

                Defendants – Appellees,

          and

SHERIFF JAMES MET; ARTHUR L. MYERS; BRIAN WESLEY JEFFCOAT;
DEANDRE BALL; DATRAIL BALL,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:13-cv-00262-JFA)


Submitted:   August 14, 2014                 Decided:   August 25, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Fletcher Herbert, Appellant Pro Se.      William Henry
Davidson, II, David Allan DeMasters, DAVIDSON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Robert Fletcher Herbert appeals the district court’s

order adopting the recommendation of the magistrate judge and

granting summary judgment to Defendants Benjamin F. Treaster and

Daryl Scott Barber in his civil action under 42 U.S.C. § 1983

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.    Herbert   v.    Treaster,   No.   3:13-cv-00262-JFA

(D.S.C. Mar. 18, 2014).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court    and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     3